DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 12 August 2020 in reference to application 16/969,446.  Claims 1-12 are pending and have been examined.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a voice recognition section” and “a learning processing section” in claim 1, and “a voice input section,” “a voice recognition section” and “a learning processing section” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 3 is objected to because of the following informalities:  Lines 4-5 of the claim is not grammatically correct.  For purposes of examination, examiner will treat the claim to read “…generates data on degrees of confidence in recognition of the user speech for a121SP371180 plurality of user speech candidates.  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed toward a computer program that is not imbodied in a non-transitory medium.  Computer programs have been held to be non-statutory.  Therefore claim 12 is rejected as being directed towards non-transitory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biadsy et al. (US PAP 2018/0053502).

Consider claim 1, Biadsy teaches an information processing apparatus (abstract, figure 1) comprising: 
a voice recognition section that executes a voice recognition process on a user speech (0067, 0073, speech recognizer module generates candidate transcriptions and scoring to indicate likelihood); and 
a learning processing section that executes a process of updating a degree of confidence, on a basis of an interaction made between a user and the information processing apparatus after the user speech, the degree of confidence being an evaluation value indicating reliability of a voice recognition result of the user speech (0075, 0087, 0095, rescoring transcription likelihood scores from voice recognition based on contexts using a language model processing).

Consider claim 2, Biadsy teaches the information processing apparatus according to claim 1, wherein the learning processing section executes the process of updating the degree of confidence, by analyzing context consistency or subject consistency in the interaction made between the user and the information processing apparatus after the user speech (0070-72, linguistic and non-linguistic context may be used to indicate likelihoods (matches) of words and are used at 0095 to rescore the likelihood scores of the transcriptions).

Consider claim 3, Biadsy teaches the information processing apparatus according to claim 1, wherein 
the voice recognition section generates data on degrees of confidence in recognition of the user speech in which data121SP371180 plural user speech candidates based on the voice recognition result of the user speech are associated with degrees of confidence which are evaluation values each indicating reliability of the corresponding user speech candidate (0067, 0073, speech recognizer module generates candidate transcriptions and scoring to indicate likelihood of correctness), and 
the learning processing section updates degree-of- confidence values in the data on the degrees of confidence in recognition of the user speech, by analyzing context consistency or subject consistency in the interaction made between the user and the information processing apparatus after the user speech (0070-72, linguistic and non-linguistic context may be used to indicate likelihoods (matches) of words and are used at 0095 to rescore the likelihood scores of the transcriptions).

Consider claim 4, Biadsy teaches the information processing apparatus according to claim 3, wherein 
the data on the degrees of confidence in recognition of the user speech includes a list (0073, n-best list for example) in which 
a user speech candidate having a highest degree-of- confidence value is set as a first candidate, and the remaining candidates are listed, from a second candidate, in descending order of the degree-of-confidence values (0073, transcriptions may be in a rank order, such as n-best list where top candidate appears first), and 
in a case where the first candidate is changed as a result of updating of the degree-of-confidence values in the data on the degrees of confidence in recognition of the user speech, the learning processing section determines that misrecognition of the user speech has occurred (0096-97, top candidate may be chosen after rescoring, and it may not be the previous top candidate.).

Consider claim 5, Biadsy teaches the information processing apparatus according to claim 4, wherein 
after determining that misrecognition of the user speech has occurred, the learning processing section reports the occurrence of misrecognition to a response processing section (0097-98, after rescoring, a new top candidate may be selected), and 
the response processing section outputs a system response based on a correct recognition result, according to the determination result of misrecognition (0097-98, the new top candidate after rescoring is output to user device).

Consider claim 6, Biadsy teaches the information processing apparatus according to claim 5, wherein the response processing section executes any one of the following (a) to (d): 
(a) a process of correcting all responses made after the user speech (OPTIONAL); 
(b) a process of correcting only an erroneous part (0097-98, the new top candidate after rescoring is output to user device).; 
(c) a process of making a correction according to a degree of importance (OPTIONAL); and 
(d) a process of reporting only occurrence of an error (OPTIONAL).

Consider claim 7, Biadsy teaches the information processing apparatus according to claim 3, wherein the learning processing section halts, upon establishment of a condition specified in advance, the process of updating the data on the degrees of confidence in recognition of the user speech (0075, 0087, 0095, rescoring transcription likelihood scores from voice recognition based on contexts using a language model processing, once rescored, system halts and chooses top candidate), and stores, as learned data, in a storage section, data on a first candidate which is a user speech candidate at a highest rank having a highest a highest degree-of-confidence value and recorded in the data on the degrees of confidence in recognition of the user speech (0096-97, top candidate may be chosen after rescoring, and it may not be the previous top candidate). 

Consider claim 8, Biadsy teaches the information processing apparatus according to claim 7, wherein the specified condition is any one of the following: 
(condition 1) the user speech candidate at the highest degree-of-confidence rank is unchanged for a certain period of time (0075, 0087, 0095, rescoring transcription likelihood scores from voice recognition based on contexts using a language model processing, once rescored, system halts and chooses top candidate.  Once rescored, the system does not rescore again, so after rescoring is for a certain period of time); 
(condition 2) the degree of confidence of the user speech candidate at the highest rank becomes equal to or greater than a threshold specified in advance (OPTIONAL); or 
(condition 3) a subject change in user speeches is recognized (0181, determining different domains, which would change scoring).

Consider claim 9, Biadsy teaches an information processing system (abstract) comprising: 
a user terminal (0065, client device 110); and 
a data processing server (0064-65, computing device 120), wherein 
the user terminal includes 
a voice input section that inputs a user speech (0067, microphone collecting speech), and 
the data processing server includes 
a voice recognition section that executes a voice recognition process on the user speech received from the user terminal (0067, 0073, speech recognizer module generates candidate transcriptions and scoring to indicate likelihood), and 
a learning processing section that executes a process of updating a degree of confidence on a basis of an interaction made between a user and an information processing apparatus after the user speech, the degree of confidence being an evaluation value indicating reliability of a voice recognition result of the user speech (0075, 0087, 0095, rescoring transcription likelihood scores from voice recognition based on contexts using a language model processing).

Consider claim 10, Biadsy teaches an information processing method which is executed by an information processing apparatus (abstract), the method comprising: 
a step of executing a voice recognition process on a user speech by means of a voice recognition section (0067, 0073, speech recognizer module generates candidate transcriptions and scoring to indicate likelihood); and 
a step of executing, by means of a learning processing section, a process of updating a degree of confidence on a basis 125SP371180 of an interaction made between a user and the information processing apparatus after the user speech, the degree of confidence being an evaluation value indicating reliability of a voice recognition result of the user speech (0075, 0087, 0095, rescoring transcription likelihood scores from voice recognition based on contexts using a language model processing).

Consider claim 11, Biadsy teaches an information processing method (abstract) which is executed by an information processing system including a user terminal and a data processing server (0064-65, client device 110, and computing device 120), the method comprising: 
executing, by means of the user terminal, a voice input process of inputting a user speech (0067, microphone collecting speech); and 
executing, by means of the data processing server, 
a voice recognition process on the user speech received from the user terminal (0067, 0073, speech recognizer module generates candidate transcriptions and scoring to indicate likelihood), and 
a process of updating a degree of confidence on a basis of an interaction made between a user and an information processing apparatus after the user speech, the degree of confidence being an evaluation value indicating reliability of a voice recognition result of the user speech (0075, 0087, 0095, rescoring transcription likelihood scores from voice recognition based on contexts using a language model processing).

Consider claim 12, Biadsy teaches a program (0188, software) for causing an information processing apparatus to execute information processing, the program being configured to: 
cause a voice recognition section to execute a voice recognition process on a user speech (0067, 0073, speech recognizer module generates candidate transcriptions and scoring to indicate likelihood); and 126SP371180 
cause a learning processing section to execute a process of updating a degree of confidence on a basis of an interaction made between a user and the information processing apparatus after the user speech, the degree of confidence being an evaluation value indicating reliability of a voice recognition result of the user speech (0075, 0087, 0095, rescoring transcription likelihood scores from voice recognition based on contexts using a language model processing).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harsham et al. (US PAP 2014/0372120) teaches a similar rescoring of likelihood scores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/           Primary Examiner, Art Unit 2655